Citation Nr: 0922781	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-27 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  In that decision, the RO awarded 
service connection for PTSD at a 30 percent disability 
rating, effective from April 28, 2004.  

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See Fenderson v. West, 12 Vet. App. 116 
(1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, 
the Board will address whether a rating in excess of 30 
percent is warranted.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the Muskogee, Oklahoma RO in 
October 2006.  A transcript of the hearing is associated with 
the claims file and has been reviewed.


FINDINGS OF FACT

The evidence of record shows that the Veteran suffers from 
some anxiety and depression, sleep impairment due to 
nightmares and flashbacks, a lack of energy, poor 
concentration, exaggerated startle reflex, irritability, 
hypervigilance, and limited social interaction, but does not 
show that the symptomatology associated with the Veteran's 
service-connected PTSD more closely approximates occupational 
and social impairment with reduced reliability and 
productivity, deficiencies in most areas or total 
occupational and social impairment due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; difficulty or inability 
to establish and maintain effective work and social 
relationships; homicidal ideation; obsessional rituals; 
illogical speech; spatial disorientation; gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; and memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
30 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in May 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2007 letter and the June 2006 statement 
of the case provided this notice to the Veteran.

The Board observes that the May 2004 letter was sent to the 
Veteran prior to the April 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the April 2007 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra.  The Board notes that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) 
constitutes "readjudication decisions" that comply with all 
due process requirements if preceded by adequate VCAA 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, as a matter of law, providing the Veteran 
with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  

The Board notes in this instance, however, that there was no 
readjudication following the issuance of the April 2007 
letter.  Nevertheless, with regard to the Veteran's claim, 
the Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet.App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  The Board notes that 
in addition to the April 2007 letter, the Veteran received 
this notice as part of the June 2006 SOC and the claim was 
subsequently readjudicated in the November 2006 SSOC.  

Furthermore, with regard to the claims of entitlement to 
initial evaluations, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA and private treatment records, and the Veteran has 
been afforded a VA examination in connection with his claim, 
the respective report of which is of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service- connected 
disability did not undergo an increase in severity sufficient 
to warrant a staged rating during the relevant appeal period.  
As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria 
for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008). 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  The Board notes that the competent 
medical evidence of record for the period of March 2005 to 
June 2006, including March 2005 and April 2006 C&P 
psychological examinations, a June 2004 private examination, 
and VA treatment notes dating from July 2005 to June 2006, 
shows that the Veteran's mental health examiners have 
characterized his mood as anxious and occasionally depressed, 
and that the Veteran has some difficulty dealing with his 
military experiences.  The Board notes that the Veteran 
suffers from nightmares that affect his ability to sleep.  
The March 2005 and April 2006 C&P examination reports note 
that the Veteran presented with anxious and depressed mood, 
sleep problems due to nightmares, concentration problems, low 
energy, exaggerated startle response, anger issues, and 
hypervigilance.  The private examination report dated June 
2004 also notes all of the above symptoms and that the 
Veteran suffers from hyperarousal and attempts to avoid 
anything that might trigger memories from his service in 
Vietnam.  The Board finally notes that the VA psychological 
treatment records dating from July 2005 to June 2006 report 
that that Veteran's PTSD is characterized by sleep problems 
due to nightmares, poor concentration, poor energy, anxious 
and depressed mood and affect, irritability, hypervigilance, 
and impaired impulse control.  The foregoing symptoms, with 
the exception of the occasional disturbances of mood and 
motivation, indicate a 30 percent disability rating and 
therefore the Board finds that a 30 percent disability rating 
is appropriate for the entire appeal period.

The Board acknowledges that the March 2006 letter from the 
private examiner notes that the Veteran's symptomatology 
places him in the severe category according to the Beck 
Depression Inventory-II.  The examiner futher notes that the 
Veteran suffers from a flattened affect, a quick temper, 
difficulty socializing, and serious sleep problems.  The 
Board acknowledges the examiner's assessment, however, the 
totality of the medical evidence indicates that the Veteran's 
sympotomatology is more appropriately associated with a 30 
percent rating given that the Veteran generally presents with 
an anxious or depressed affect and, as will be further 
explained below, does have regular interaction with his 
family.  

As for evidence regarding work relationships, the Board notes 
that the Veteran is currently employed as a civil servant and 
has been employed for approximately 30 years.  The Board 
notes that during those 30 years the Veteran has worked in 
many different positions because he has had difficulty 
getting along with co-workers and supervisors and has 
therefore been transferred frequently.  The Board 
acknowledges the Veteran's statements that he has had 
difficulty getting along with others and suffers from anxiety 
and panic attacks when forced to deal with others in a work 
environment.  However, as the Veteran has been able to 
maintain employment for approximately 30 years, the Board 
finds that the Veteran does not suffer from an inability to 
establish effective work relationships.  The Board further 
notes that having difficulty in establishing effective work 
relationships is symptomatology associated with a 50 percent 
rating, however, as the veteran's other symptomatology is 
more accurately associated with the 30 percent rating, the 
Board finds the 30 percent rating to be appropriate.  

With respect to social relationships, the Board notes that 
the Veteran claims to have no friends and difficulty 
maintaining his familial relationships.  The Board notes that 
the Veteran has been married for more than 35 years, has two 
children that are both married, and one grandchild.  The 
competent evidence indicates that the Veteran regularly 
interacts with both his children and the grandchild.  The 
Veteran also reports that while he does not have a 
relationship with his twin, he does have good relationships 
with his other siblings.  The Board acknowledges that the 
Veteran often loses his temper with his family and is easily 
frustrated with them, however there is no indication that the 
Veteran cannot interact with his family or that the Veteran 
has difficulty establishing or maintaining effective familial 
relationships.  As such, the Board finds that the 30 percent 
rating more accurately reflects the veteran's symptomatology.  

Additionally, the Board notes that the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 50 percent disability rating.  The medical evidence 
does not show that the Veteran has experienced panic attacks 
more than once a week, has impairment of short or long term 
memory, impaired judgment, or impairment of abstract thinking 
with circumstantial, circumlocutory, or stereotyped speech.  
Rather, the April 2006 and March 2005 C&P examiner noted that 
the Veteran exhibited good verbal analysis and abstracting 
skills, no thought impairment, and good short term memory.  
The Board acknowledges the March 2006 letter from the private 
examiner that notes that the Veteran has a flattened affect, 
symptomatology typically associated with the 50 percent 
rating, however, the majority of the medical evidence 
indicates that the Veteran suffers from an anxious or 
depressed affect, which the Board notes is symptomatology 
more appropriately associated with the 30 percent rating.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 70 percent evaluation or higher.  The medical 
evidence does not show that the Veteran exhibits speech that 
is intermittently illogical, obscure, or irrelevant.  
Additionally, there is no evidence that the Veteran suffers 
from near-continuous panic or depression affecting the 
ability to function independently; spatial disorientation; or 
obsessional rituals.  The Board acknowledges that the Veteran 
does at times suffer from difficulty adapting to stressful 
circumstances and impaired impulse control, but there is no 
evidence that his unprovoked irritability is accompanied by 
periods of violence.  The Board also acknowledges that the 
Veteran admitted contemplating suicide, but he also notes 
that for religious reasons, he would never commit suicide.  
There is also no indication that the Veteran neglects his 
personal hygiene or appearance.  Lastly, the Veteran has not 
shown an inability to establish and maintain effective 
relationships as shown by his regular interactions with his 
wife and children.  

Finally, the Board observes that the competent evidence of 
record also does not demonstrate that the Veteran's 
symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that 
the Veteran's medical records do not contain evidence which 
supports a finding that he has gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; persistent 
delusions or hallucinations; disorientation as to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, his overall 
symptomatology more closely approximates the schedular 
criteria for the 30 percent disability rating.
Additionally, the Board notes that the Veteran was assigned a 
GAF score of 60 by both the March 2005 and April 2006 C&P 
examiner and a GAF score of 53 by a private examiner in June 
2004 which indicates that the Veteran has some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  However, the Board 
acknowledges that in a March 2006 letter from the private 
examiner, the Veteran was assigned a GAF score of 47 which 
indicates that the Veteran has some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Upon review of the competent evidence, the 
Board finds that the GAF scores of 53 and 60 are more 
consistent with the medical evidence of record that addresses 
the Veteran's actual symptoms and level of functioning.  The 
Board notes that the medical evidence more typically exhibits 
moderate symptoms with moderate difficulty in social and 
occupational functioning, rather than the more serious 
symptoms associated with the lower GAF scores, such as 
obsessional rituals and an inability to keep a job.  
Accordingly, such characterization more closely approximates 
the schedular criteria associated with the currently assigned 
30 percent evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
does have regular familial interactions and has maintained 
employment.  The record also demonstrates that he is able to 
function independently, and has no delusions or cognitive 
impairment.  He does, however, occasionally exhibit a 
depressed mood, anxiety, irritability, and some sleep 
impairment due to occasional nightmares.  Based on the 
foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 30 percent rating for 
the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore unwarranted.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own 
statements, as well as those of his wife, that he is entitled 
to higher disability ratings.  The Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  However, while the Board notes 
that the Veteran and his wife are competent to provide 
evidence regarding symptomatology, they are not competent to 
provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does not show that symptomatology associated 
with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any 
time relevant to the appeal period.  Therefore the currently 
assigned 30 percent rating is appropriate for the entire 
appeal period.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a Veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than 30 percent on an 
extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his PTSD have been contemplated in the above stated 
ratings under Diagnostic Code 9411.  The evidence also does 
not reflect that the Veteran's PTSD has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 30 percent for the 
Veteran's service-connected PTSD.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
30 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


